United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3277
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the Northern
      v.                                 * District of Iowa.
                                         *
Marvin L. Swick,                         * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: January 30, 2003

                                   Filed: February 6, 2004
                                    ___________

Before BYE, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


       Marvin Swick challenges the sentence the district court1 imposed at
resentencing after his jury trial conviction for tampering with consumer products,
with reckless disregard for the risk to others, in violation of 18 U.S.C. § 1365(a). On
appeal, his counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967).
Swick has filed a pro se supplemental brief.


      1
      The Honorable Donald E. O’Brien, United States District Court Judge for the
Northern District of Iowa.
      In a prior appeal, we vacated Swick’s sentence and remanded for application
of an obstruction-of-justice enhancement and resentencing within the applicable
Guidelines range. See United States v. Swick, 334 F.3d 784, 788-90 (8th Cir. 2003).
At resentencing the district court applied the enhancement and sentenced Swick
within the resulting Guidelines range, and counsel argues in the Anders brief that the
enhancement was erroneous. This argument fails, however, because the issue was
resolved in the previous appeal, see id., and counsel has not shown that our decision
was clearly erroneous or manifestly unjust, see United States v. Logan, 333 F.3d 876,
877-78 (8th Cir.) (per curiam), cert. denied, 124 S. Ct. 490 (2003), and cert. denied,
124 S. Ct. 970 (2003); United States v. Bartsh, 69 F.3d 864, 866 (8th Cir. 1995).

      Swick’s pro se brief raises arguments relating to ineffective assistance of trial
counsel, which are not properly before us. See United States v. Hughes, 330 F.3d
1068, 1069 (8th Cir. 2003) (ineffective-assistance claims are ordinarily deferred to
28 U.S.C. § 2255 proceedings).

      Having found no nonfrivolous issues after reviewing under Penson v. Ohio,
488 U.S. 75, 80 (1988), the portions of the record pertaining to resentencing, we
affirm.
                     ______________________________




                                         -2-